Citation Nr: 1645101	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  13-20 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a higher rating for degenerative disc disease of the lumbar spine, currently evaluated as 40 percent disabling prior to April 30, 2013, and as 20 percent disabling thereafter (with separate ratings for associated sciatic nerve neuritis of the lower extremities).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for trigger finger of the left hand.

4.  Whether a timely substantive appeal was received with regard to an October 2007 rating decision that denied a higher rating for the Veteran's service-connected lumbar spine disability.



REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to March 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2011 and September 2015 rating decisions, and a March 2009 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

First, the June 2011 rating decision denied a rating in excess of 40 percent for degenerative disc disease of the lumbar spine and denied service connection for right hand numbness with pain.  The Veteran appealed in an August 2011 notice of disagreement.  At the time of the June 2011 rating decision, the Veteran was in receipt of separate ratings of 10 percent for sciatic nerve neuritis of each lower extremity, associated with the service-connected lumbar spine disability.  A subsequent June 2013 rating decision increased the rating for sciatic nerve neuritis of the right lower extremity from 10 to 20 percent, effective May 18, 2011; increased the rating for sciatic nerve neuritis of the left lower extremity from 10 to 20 percent, effective April 30, 2013; and decreased the rating for degenerative disc disease of the lumbar spine, from 40 percent to 20 percent, effective April 30, 2013.

While the June 2013 rating decision decreased the rating for degenerative disc disease of the lumbar spine, the Board notes that the Veteran's overall disability rating did not change as a result of the June 2013 rating decision.  Rather, his overall disability rating remained at 50 percent, with an intervening period in which it went up to 60 percent.  Therefore, the amount of compensation received did not change and this appeal is not subject to the laws for reductions in disability compensation.  See 38 C.F.R. § 3.105(e).

As explained below, the issue of whether a timely February 2009 substantive appeal was received is under the Board's jurisdiction.  Further, the Board finds support for waiver of the requirement of a timely-filed appeal and thus accepts the Veteran's February 2009 substantive appeal.  As a result of this decision, an October 2007 rating decision (denying a higher rating for the Veteran's service-connected lumbar spine disability) is now on appeal and has therefore not become final.  Consequently, the appeal period for the issue of an increased rating for the lumbar spine now dates back to June 20, 2007, date of the claim that resulted in the October 2007 rating decision.

In September 2014, the Veteran submitted a claim of entitlement to a TDIU, based on the service-connected lumbar spine and sciatic nerve neuritis.  The RO denied entitlement to a TDIU in a December 2014 rating decision, which also denied higher ratings for degenerative disc disease of the lumbar spine and sciatic nerve neuritis of the lower extremities.  The Veteran appealed this rating decision in January 2015.  Although the RO has not issued a statement of the case on the issue of entitlement to a TDIU, a remand is not required, since the issue is already under the Board's jurisdiction as part and parcel of the appeal from the rating assigned for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

As stated above, the Veteran's appeal originally included a claim of service connection for right hand numbness with pain, associated with the service-connected lumbar spine.  Nevertheless, he did not submit a substantive appeal for that particular issue.  In fact, he specifically stated in his July 2013 substantive appeal that he was appealing only the issue of entitlement to a higher rating for the lumbar spine.  Therefore, the issue of service connection for right hand numbness with pain is not currently before the Board for appellate review.  See 38 U.S.C.A. § 7105(d)(3).

Additionally, the September 2015 rating decision denied entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for trigger finger of the left hand.  The Veteran appealed this decision in a September 2015 notice of disagreement.

Last, the March 2009 administrative decision determined that a February 2009 substantive appeal (from an October 2007 rating decision that denied a higher rating for the Veteran's service-connected lumbar spine disability) was not timely filed.  The Veteran appealed this determination in April 2009.  The RO issued a statement of the case on this matter in October 2009.  Then, in December 2009, the Veteran submitted a substantive appeal.  As such, the issue of whether a timely February 2009 substantive appeal was received is under the Board's jurisdiction.

An appeal has also been initiated as to the issue of service connection for bilateral hearing loss.  See March 2016 rating decision; April 2016 notice of disagreement.  The RO has still not issued a statement of the case with regard to this issue.  A June 2016 VA letter reflects that the RO is working on the appeal as to that issue.  Thus, a remand is not required under Manlincon v. West, 12 Vet. App. 238, 240 (1999).

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a video conference hearing held in April 2016.  A transcript of that hearing is of record.  

Finally, the Board notes that the Veteran raised a motion in September 2016 to have his case advanced on the docket due to financial hardship.  In this regard, appeals must be considered in docket number order, but may be advanced if good or sufficient cause is shown.  38 U.S.C.A. § 7107 (a)(2) (West 2014); 38 C.F.R. § 20.900 (c)(2015).  Here, the Veteran has submitted evidence indicating that he is the defendant in a civil action for recovery of a debt in the amount of $1,033.  Additionally, at the April 2016 Board hearing, he alluded to feeling daily stress due to the financial hardship in which he and his wife find themselves as a result of his not being to work.  In light of the above, the motion to advance the case on the docket is hereby granted.  See 38 C.F.R. § 20.900 (c) (2015).

The issues of a higher rating for degenerative disc disease of the lumbar spine, to include sciatic nerve neuritis of both lower extremities, entitlement to compensation under 38 U.S.C.A. § 1151 for trigger finger of the left hand, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On October 29, 2007, VA provided notice of a rating decision denying a higher rating for the Veteran's service-connected lumbar spine disability; the Veteran appealed in August 2008; the RO issued a statement of the case on December 15, 2008; and, on February 24, 2009, VA received a substantive appeal.

2.  The evidence supports a finding that the Veteran submitted his substantive appeal on February 9, 2009, to the Veterans service office in La Follette, Tennessee.


CONCLUSION OF LAW

The requirement of a timely-filed appeal is waived, and the Veteran's February 2009 substantive appeal is accepted.  Rowell v. Principi, 4 Vet. App. 9, 17 (1993); see also Beryle v. Brown, 9 Vet. App. 24, 28 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal to the Board is initiated by a notice of disagreement and completed by a substantive appeal after a Statement of the Case is furnished.  See 38 U.S.C.A. § 7105 (West 2015); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.203 (2015). 

A substantive appeal (VA Form 9) must be filed within 60 days from the date that that agency of original jurisdiction (AOJ) mails the Statement of the Case (SOC) to the appellant, or within the remainder of the 1 year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  The date of mailing of the SOC will be presumed to be the same as the date of the SOC for purposes of determining whether an appeal has been timely filed.  38 C.F.R. § 20.302 (2015).  Extensions of time for filing a Substantive Appeal may be granted for good cause.  38 C.F.R. § 20.303 (2015).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (b) (West 2015); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Here, the RO denied a higher rating for the Veteran's service-connected lumbar spine disability (characterized at the time as residuals of lumbosacral strain with old healed compression fracture L-1) in an October 2007 rating decision, notice of which was provided in October 29, 2007.  The Veteran appealed this denial in an August 2008 notice of disagreement.  The RO issued a statement of the case in December 15, 2008.  VA received a substantive appeal on February 24, 2009.  The Board, nonetheless, notes that the substantive appeal is dated February 9, 2009.

The February 2009 substantive appeal was received more than 60 days after the date in which the December 2008 statement of the case was mailed, and more than a year after the notification of the October 2007 rating decision.  This fact is not in dispute.  The Veteran contends that he submitted his substantive appeal to the DAV office at the RO in Nashville, Tennessee, in February 9, 2009, and that his representative failed to file it on time.  See April 2009 statement; see also December 2009 substantive appeal.  The Veteran also submitted an April 2009 statement from the Campbell County veteran service officer, in which the latter stated that the Veteran submitted his substantive appeal to VA through the Campbell County Veteran Service Office on February 9, 2009.  The Veteran's service officer stated that mail to Nashville should take no longer than three days.  The Campbell County Veteran Service Office is located in La Follette, Tennessee.

A substantive appeal is not jurisdictional in nature, and as such, the Board may waive the requirement of a timely-filed appeal and proceed with adjudication.  Rowell v. Principi, 4 Vet. App. 9, 17 (1993); see also Beryle v. Brown, 9 Vet. App. 24, 28 (1996).  In this case, the Board finds credible the Veteran's assertion that he submitted his substantive appeal in February 9, 2009, to the Campbell County Veteran Service Office, which suggests that any subsequent delay was outside of his control.  In view of this, and given the case precedents referenced above, 
the Board waives the requirement of a timely-filed appeal, and accepts the Veteran's February 2009 substantive appeal.  

As a result of this decision, the October 2007 rating decision (denying a higher rating for the lumbar spine) is now on appeal.  Consequently, the appeal period for the issue of a higher rating for the lumbar spine, already on appeal, now dates back to June 20, 2007, date of the claim that led to the October 2007 rating decision.  


ORDER

The requirement of a timely-filed appeal is waived, and the Veteran's February 2009 substantive appeal is accepted.


REMAND

The Veteran last underwent a VA examination of his lumbar spine in December 2014, for purposes of his TDIU claim.  At the April 2016 Board hearing, he stated that his service-connected lumbar spine disability has worsened.  He indicated that he retired in November 2014 from his job as a corrections officer due to his lumbar spine disability.  He reported current symptoms of throbbing back pain that radiates all the way to the heels of his feet, and spasms.  He was not able to walk up steps and for the last six months had been using a walker to move around.  VA must provide a new examination with consideration of all pertinent evidence when there is an indication that the record does not adequately reveal the current state of the claimed disability.  Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007).

As stated in the introduction, the issue of entitlement to a TDIU is under the Board's jurisdiction as part and parcel of the claim of entitlement to a higher rating for the service-connected lumbar spine.  The Veteran does not currently meet the criteria for consideration of entitlement to a TDIU on a schedular basis.  See 38 C.F.R. § 4.16(a).  There is, however, evidence of unemployability during the appeal period.  Accordingly, the case must be remanded for referral to the Director, Compensation and Pension Service, for a consideration of whether a TDIU is warranted on an extraschedular basis.  See 38 C.F.R. § 4.16(b).  In addition, a VA examiner should be asked to describe the functional impairment caused by the Veteran's service-connected disabilities and how they impact his ability to work.  

The Veteran is also seeking entitlement to compensation under 38 U.S.C.A. § 1151 for trigger finger of the left hand.  He contends that his claimed left hand disability is the result of a September 2014 VA surgery to correct carpal tunnel syndrome.  See June 2015 application for benefits.  In September 2015, a VA examiner considered this matter and opined that the Veteran's trigger finger of the left hand is most likely not related to his prior carpal tunnel syndrome or surgical repair.

In his June 2016 substantive appeal, the Veteran stated that, since the September 2015 VA opinion, he had received further treatment for his left trigger finger.  He also reported having been told by VA providers that trigger finger sometimes occurs after carpal tunnel surgery.  VA treatment records received since the September 2015 VA opinion confirm that the Veteran has had further treatment for his left trigger finger.  See VA note from September 2015 and February 2016, in CAPRI records, received March 22, 2016, at 17 and 60 (in Virtual VA).

As new medical evidence relating to the claimed trigger finger has been received since the September 2015 VA opinion, a new opinion should be obtained.  The Board notes that the Veteran has not undergone a VA physical examination of his left hand.  On remand, the AOJ should schedule him for such an examination.

Finally, as there is an indication that the Veteran is receiving ongoing treatment for both his service-connected and claimed disabilities, the AOJ should obtain any outstanding VA treatment records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records.  All requests and responses for the records must be documented.  If any identified records cannot be obtained, notify the Veteran of the missing records, the efforts taken and any further efforts that will be made by VA to obtain such evidence, and allow him an opportunity to provide the missing records.

2.  Thereafter, schedule the Veteran for a VA examination to determine the current severity of his service-connected lumbar spine disability (with associated neuritis of the lower extremities) as well as the nature and etiology of his claimed left hand disability.  Review of the claims file should be noted in the examiner's report.

(a) For the service-connected lumbar spine disability, measure and record the current level of disability.

The examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing. If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  To the extent possible, the examiner should provide an estimate of the range of passive motion of the spine at the time of the prior VA examinations.  See VA examination from May 2011, April 2013, and December 2014.

The examiner should note the point at which the Veteran experiences pain, if applicable.  The examiner should also state whether there is any additional loss of function upon repetitive movement, due to factors such as pain, weakness, fatigability, and loss of endurance.  If so, the examiner should indicate the extent of such loss of function, in degrees.  If the Veteran reports flare-ups in symptoms, the examiner should provide an opinion on the degree of impairment during any flare-ups, in degrees of lost motion.

Also, measure and record any neurological abnormalities associated with the spine disability, including but not limited to any bowel or bladder impairment.  Summarize the level of impairment due to any symptoms in the lower extremities as mild, moderate, moderately severe, or severe incomplete paralysis, or total paralysis.

The examiner should provide reasons for any opinion offered.  If the examiner cannot provide an opinion without resort to speculation, he/she should explain why that is the case and what, if any, additional evidence is necessary for an opinion.

The examiner should also indicate all expected restrictions that the low back symptomatology might cause in the workplace, considering the Veteran's occupational and educational background.  For example, would the Veteran be precluded from prolonger standing or sitting, or from heavy lifting or bending, as a result of the service-connected low back disability.  Would sedentary work likely impose any restrictions; if so, please identify such restrictions.

(b) For the claimed trigger finger of the left hand, the examiner should respond to the following:

(1)  Is it at least as likely as not (50 percent or greater) that the Veteran incurred additional left hand disability, to include left trigger finger, as a result of VA medical care, including the September 2014 surgical repair for carpal tunnel syndrome?  If additional disability exists, the examiner is to note the nature of such additional disability?

(2)  If additional disability exists, is it at least as likely as not (50 percent or greater) that such was due to carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA? 

(3)  If additional disability exists, is it at least as likely as not (50 percent or greater) that such was due to an event not reasonably foreseeable?

A complete rationale must be provided for all opinions rendered. If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

(c)  For purposes of the TDIU claim, the examiner is requested to describe the functional impairment caused by each of the service-connected disabilities and to state how they might impact the Veteran's ability to work.  Consideration should be given to the Veteran's level of education, special training, and previous work experience.

3.  Thereafter, the Veteran's claim should be submitted to the Director, Compensation and Pension Service, for extraschedular consideration of a TDIU due to his service-connected disabilities, i.e., an opinion as to whether one or more of his service-connected disabilities preclude him from securing and following gainful employment

4.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


